Citation Nr: 1224919	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of cervical spine C6-C7 concentric disc bulging as a result of VA medical treatment involving cervical spine surgery in August 1996.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a left ear disorder as a result of VA medical treatment involving cervical spine surgery in August 1996.

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

The Veteran testified in April 2012 before the undersigned Veterans Law Judge at videoconference hearing.  At that hearing the Veteran clarified that although he had requested a hearing before a Decision Review Officer (DRO), the Board hearing satisfied his hearing request.  Cf. Bowen v. Shinseki, No. 10-2975 (U.S. Vet. App. June 29, 2012).  

During the April 2012 Board hearing, the Veteran testified essentially asserted entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a heart disorder as a result of VA medical treatment involving surgery in August 1996.  The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a heart disorder as a result of VA medical treatment involving surgery in August 1996, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the claim is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have additional disability of cervical spine C6-C7 concentric disc bulging, claimed as a result of VA medical treatment involving cervical spine surgery in August 1996.

2.  The Veteran does not have additional disability of a left ear disorder, claimed as a result of VA medical treatment involving cervical spine surgery in August 1996.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151, for additional disability of cervical spine C6-C7 concentric disc bulging, have not been met. 38 U.S.C.A. §§ 1151, 1154(a), 1732, 5107(b) (West 2002); 38 C.F.R. §§ 3.012, 3.159, 3.361, 3.800 (2011).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151, for additional disability of a left ear disorder, have not been met. 38 U.S.C.A. §§ 1151, 1154(a), 1732, 5107(b) (West 2002); 38 C.F.R. §§ 3.012, 3.159, 3.361, 3.800 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, VA's duty to notify was satisfied by way of letters sent to the Veteran.  Further, in at his hearing, the questions posed to the Veteran by his representative and the responses of the Veteran show that he has actual knowledge of the elements necessary to substantiate his claim.  Moreover, given that the Board is denying the claims on the merits, any failure to inform him of how evaluations and effective dates are assigned is harmless error.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  The Veteran was afforded VA examinations regarding the claims on appeal.  The Board finds that such VA examinations and opinions obtained are in combination adequate to decide the issues as they include examination and are predicated on a review of the complete record pertinent to the 38 C.F.R. § 1151 claims.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and in combination, provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that findings from these examination reports are adequate for the purposes of deciding the claim on appeal regarding the lumbar strain rating claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge (VLJ), which was conducted in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the April 2012 hearing, the Veterans Law Judge (VLJ) discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.).  Accordingly, the Veteran is not shown to be prejudiced on this basis.

II.  Merits of the Claim

The Veteran claims entitlement to compensation under 38 U.S.C.A. § 1151 for qualifying additional disability of (1) cervical spine C6-C7 concentric disc bulging and (2) a left ear disorder, resulting from VA treatment involving cervical spine surgery in August 1996.     

Controlling law provides that in order to warrant the award of the benefit sought, the evidence must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b) (2011). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). 

Under Chapter 17 of Title 38 of the United States Code, which governs VA's provision of medical services, the term "hospital care" includes medical services rendered in the course of the hospitalization.  The term "medical services" includes examination and treatment. 38 U.S.C. § 1701(5) and (6) (2011).  For the purpose of compensation under 38 U.S.C.A. § 1151 the disability must result from VA hospital care, that is, medical services rendered in the course of the hospitalization, which includes examination and treatment.  Id. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's "additional disability" or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. 

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

The determination of whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). 

A.  Cervical Spine C6-C7 Concentric Disc Bulging

The Board first points out that in addition to the subject cervical spine condition at C6-C7, review of the claims file shows that there is also a C5-C6 cervical spine condition involving other cervical spine segments that is not part of the present claim, and which also has a clinical history of herniated nucleus pulposus.  Notably, C5-C6 was treated in October 1987 when the Veteran underwent anterior cervical discectomy of C5-C6 by private providers. 

The condition of the Veteran's cervical spine at C6-C7 prior to the August 1996 cervical spine surgery is reflected in the evidence contained in the reports of  VA and private treatment records.  A January 1989 report of MRI (magnetic resonance imaging) examination of the cervical spine shows that at that time there was left sided herniated disc C6-C7.  The report of an April 1996 VA MRI examination of the cervical spine contains findings including of a midline herniation of the C6-C7 disc, causing mild to moderate compression upon the cervical cord. Findings also included evidence of fusion of the C5-C6 vertebra, and minimal disc bulge seen at C3-C4 level; the remainder of the examination was unremarkable.

The August 1996 VA operation report notes that the indications for the operation was that the Veteran had a C6-C7 herniated disc.  The surgical operation report states that the operation performed was anterior cervical discectomy with iliac bone graft.  That report noted that the provider properly identified the C6-C7 disc.  He described in detail the surgical procedure that was performed pertaining to the C6-C7 segment of the cervical spine, noting the procedure was performed without any complications and the Veteran tolerated it well.   

The report of an October 1996 VA spine examination indicates there was a fixed deformity of the neck with cervical fusion, and a well-healed cervical laminectomy scar.  There was objective evidence of pain on motion in all movements of the cervical spine.  The Veteran had muscle atrophy of all muscles of the left arm; diminished pinprick and smooth sensation of the left C5, C6, C7 dermatomes of the arm and hand; diminished left biceps muscle reflex; weakness of the left elbow flexor, biceps and brachioradialis muscle with muscle strength graded as 4/5.  No diagnostic (imaging) testing was performed at that time.  The diagnosis was residuals, cervical laminectomy times two with bone fusion with a clinical left C5-C6 cervical radiculopathy.

The report of a December 2005 VA MRI examination of the cervical spine contains an impression of (1) fusion of C5-C6; (2) C4-C5 posterior disc bulging abutting ventral aspect of central canal; (3) C6-C7 concentric disc bulging abutting central canal and causing neural foraminal narrowing more prominent on the left side; and (4) straightening of cervical lordosis that may be secondary to muscle spasm versus positioning.

The report of a March 2006 VA spine examination shows that no imaging studies were conducted in connection with that examination.  However, in reliance on the December 2005 VA MRI examination discussed above, the examination report concludes with a diagnosis of (1) fusion of C5-C6 vertebral bodies, C4-C5 bulging disc abutting the ventral aspect of central canal, C6-C7 concentric disc bulging abutting central canal and causing neural foraminal narrowing more prominent at left side and muscle spasm by MRI of the cervical spine at VA 12/22/05; and (2) clinical bilateral cervical radiculopathy secondary to diagnosis number one.

The report of a July 2010 VA spine examination states that the Veteran had persistent neck pain, and had a previous MRI that was apparently different from the last one.  The report contains findings from the most recent MRI examination in December 2010, which contains findings including that there was fusion of C5, C6, and C7 vertebral bodies.  The MRI study indicates that this finding correlated with the prior surgical interventions.  The study findings included that at C6-C7, facet joint and uncovertebral hypertrophy contributed to moderate narrowing of the left neural foramina and mild narrowing on the right.  The MRI study contains an impression of status post fusion of C5-C7 vertebral bodies, and stable multilevel degenerative changes.   The examination report contains a diagnosis of (1) status post fusion of C5-C7 vertebral bodies, stable multilevel degenerative changes; and (2) clinical left cervical radiculopathy secondary to diagnosis number one.

The examiner opined that there was no additional disability identified as a proximate result of the August 1996 cervical spine surgery; no disabilities identified as a result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or to an event not reasonably foreseeable.  The examiner gave as rationale for the opinion that in treatment of a cervical spine condition, the Veteran underwent anterior cervical discectomy of C5-C6 level in October 1987; and of C6-C7 in August 1996.  The examiner noted that the most recent MRI performed in December 2009 showed status post fusion of C5-C7 vertebral bodies, stable multilevel degenerative changes.

The examiner noted that four months prior to the subject surgery, the April 1996 VA MRI showed C6-C7 midline disc herniation with cord compression, which was the reason for the August 1996 surgery.  The examiner opined that in light of that, the current symptoms were the result of the natural progression of the Veteran's cervical condition.  The examiner noted that the Veteran has cervical degenerative disc disease status post fusion C5-7 and also evidence of left C6-C7 radiculopathy.  She opined that there was no evidence of any disability associated with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable. 

In summary, as discussed above, the evidence on file generally shows that prior to the August 1996 surgery, the April 1996 VA MRI examination showed C6-C7 midline disc herniation with cord compression, which was the reason for the August 1996 surgery.  After the anterior cervical discectomy of C6-C7 in August 1996, the most recent MRI performed in December 2009 showed status post fusion of C5-C7 vertebral bodies, stable multilevel degenerative changes.  As found by the most recent VA examiner, the current symptoms were the result of the natural progression of the Veteran's cervical condition.  

In part the Veteran bases his claim essentially on the assertion that, notwithstanding the purpose of the August 1996 VA surgery, and associated records showing the performance of anterior cervical discectomy with iliac bone graft at the C6-C7 level, that a subsequent MRI report in December 2005 showed there was no fusion at the C6-C7 level.  If so this would suggest that any additional disability resulting from that surgery, may have resulted from some fault of VA in the unsuccessful fusion of C5-C6.  

In this regard, the evidence reflects that there was an anomalous finding in the December 2005 VA MRI examination report, indicating there was no fusion as shown by MRI at the C6-C7 level.  However, this question was reexamined in December 2009, when the Veteran underwent additional MRI of his cervical spine to rule out the December 2005 finding.  The December 2009 MRI examination findings did rule out that finding and showed that there was fusion of C6-C7, the intended result of the August 1996 surgery when the Veteran underwent C6-C7 anterior cervical discectomy with iliac bone graft.  

As reflected in the recent VA examiner's opinion of July 2010, even though there is present evidence of left C6-C7 radiculopathy, there is no evidence that the current condition of the Veteran's cervical spine represents anything more than the result of the natural progress of the cervical condition for which the August 1996 surgery was furnished.  There is no evidence that VA failed to timely diagnose or properly treat the cervical spine condition.  There is also no evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

On review overall, the preponderance of the competent evidence on file does not show that the Veteran has additional disability of cervical spine C6-C7 concentric disc bulging or other symptomatology, for which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, or that the proximate cause of any additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  This is the essential opinion of the most recent VA examiner on the matter and there are no medical opinions to the contrary.  

The Veteran is competent to report the onset and continuity of current C6-C7 symptoms for which he has personal knowledge, and to some extent as to his reported physical (kicking) activity while under the effects of anesthesia, as he testified in April 2012.  See Layno v. Brown, 6 Vet. App. 465, 470.  However, his lay statements are not competent to identify a diagnosis constituting additional disability in a case that requires a diagnosis by a medical professional; and as discussed, his description of his symptoms is not supported by a diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's lay statements on this matter, while credible as to the symptoms reported, are not probative as to whether there is additional disability resulting from the August 1996 VA surgical treatment.

B.  Left Ear Disorder

The Veteran stated in a March 2007 document, initiating his claim regarding the left ear disorder, that in the August 1996 surgical procedure he received damage to the left ear.  He further testified in April 2012 asserting that he had a left ear disorder due to the August 1996 surgery.  There are no medical records dated prior to the August 1996 cervical spine surgery that contain evidence referable to any chronic condition of the Veteran's left ear.

The evidence dated subsequent to the August 1996 surgery includes the report of a September 1996 VA general examination.  That report shows that on examination of the ears, he had normal ear canals, tympanic membranes and audition (sense of hearing).  There was no other referable finding or any such diagnosis.

The report of a February 2003 VA audiology assessment consultation contains physical findings showing significant hearing loss in the left ear, meeting auditory threshold criteria under 38 C.F.R. § 3.385 for a left ear hearing loss disability.   The report concluded with a diagnostic impression including left ear severe to moderate reversed slope, sensorineural hearing loss; good mobility of the tympanic membrane; acoustic reflexes elevated or absent at 4 KHz; acoustic reflex decay within normal limits; and reduced speech discrimination ability.  Oculomotor test findings were normal.  Spontaneous positional test was negative.  The Veteran had left caloric vestibular weakness, indicating the presence of a left vestibular peripheral hypofunction.  The examiner opined that the positional nystagmus may be considered secondary to the left vestibular lesion.

The report of a March 2003 VA auditory brainstem response contains findings that otoacoustic emissions for the left ear were absent, which was considered consistent with abnormal cochlear function.

The report of a March 2006 VA audiology examination contains physical findings indicating significant hearing loss in the left ear and meeting auditory threshold criteria under 38 C.F.R. § 3.385 for a left ear hearing loss disability.   The report concluded with a diagnosis including left ear moderate to moderately severe sensorineural hearing loss from 500 to 4000 Hz; mildly reduced speech recognition ability; normal middle ear function.

The report of a July 2010 VA audiology examination contains a diagnosis of left ear mild to moderately severe, sensorineural hearing loss from 500 to 4000; normal middle ear function; fair speech recognition ability; and videonystagmography (VNG) findings indicates the presence of a left peripheral vestibular lesion.

The report of a September 2010 VA examination for ear diseases shows that the Veteran reported complaints of hearing loss and recurrent postural vertigo since 2002.  The report noted there was no history of trauma to the ear.  After examination the report contains diagnoses including (1) left ear mild to moderately severe sensorineural hearing loss from 500 Hz to 4000 Hz; and fair speech recognition ability; and (2) VNG present left ear, peripheral, vestibular lesion.  The examiner opined that dizziness most likely was secondary to the left peripheral, vestibular lesion and that hearing loss and dizziness were not secondary to the cervical surgery for herniated cervical disc.  In this regard the examiner stated that these were two different entities with no relation to each other at all.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim regarding a left ear disorder.  There is no evidence of any additional disability of a left ear disorder that is a result of the VA cervical spine surgery in August 1996.  There is simply no competent evidence on which to base any nexus between the August 1996 surgery and the Veteran's diagnosed left ear disorder diagnosed a number of years later, and because the question involves a complex medical matter, the Veteran as a lay person is not competent to provide an opinion on this issue.  See Jandreau, "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  492 F.3d at 1377, n. 4.  T

Moreover, the most probative evidence on the matter is the medical opinion contained in the September 2010 VA examination for ear diseases just discussed above.  That opinion is based on a review of the complete claims file and examination of the Veteran's ear for ear diseases.  There are no opinions to the contrary, and no evidence otherwise to link any current condition of the left ear to the cervical spine surgery in August 1996. 

Even though the Veteran's left ear hearing loss and dizziness first manifested a number of years following the August 1996 surgery, because the preponderance of the evidence does not show that there is additional left ear disability resulting from the August 1996 surgery, then establishing whether VA treatment is a proximate cause for any asserted additional disability is not required to decide this claim.  See 38 U.S.C.A. § 1151 (West 2002).

C.  Conclusions

Thus in this case, the weight of the evidence is against the appellant's two claims, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, as the preponderance of the evidence is against these claims, the doctrine is not for application.  See also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to compensation benefits for cervical spine C6-C7 concentric disc bulging pursuant to the provisions of 38 U.S.C.A § 1151 is denied.

Entitlement to compensation benefits for a left ear disorder pursuant to the provisions of 38 U.S.C.A § 1151 is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


